
	

113 HRES 154 IH: Expressing support for designation of April 15, 2013, through April 21, 2013, as National Minority Cancer Awareness Week.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 154
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Bera of
			 California (for himself and Mr. Rodney
			 Davis of Illinois) submitted the following resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Expressing support for designation of April
		  15, 2013, through April 21, 2013, as National Minority Cancer Awareness
		  Week.
	
	
		Whereas cancer is the second most common cause of death in
			 the United States, accounting for nearly 1 in every 4 deaths;
		Whereas this year it is estimated that more than 1,660,000
			 individuals in the United States will be diagnosed with cancer and more than
			 580,000 individuals will die from the disease;
		Whereas complex and interrelated factors contribute to the
			 observed disparities in cancer incidence and death among racial, ethnic, and
			 underserved groups;
		Whereas African-American women have the highest death
			 rates for breast cancer of all racial and ethnic groups and are 40 percent more
			 likely to die of breast cancer than White women;
		Whereas colorectal cancer continues to kill a
			 disproportionate number of African-Americans each year;
		Whereas colorectal cancer mortality rates among
			 African-American men and women are about 44 percent higher than in White men
			 and women;
		Whereas more Hispanics in the United States die from
			 cancer each year than from any other cause;
		Whereas Hispanic Americans have higher rates of cancers
			 related to infections (stomach, liver, and cervix) and are more likely to be
			 diagnosed at an advanced stage of the disease when treatment may be more
			 difficult;
		Whereas Asian/Pacific Islander men and women have lower
			 evidence-based cancer screening utilization compared to White men and
			 women;
		Whereas Asian/Pacific Islander men are twice as likely to
			 die from stomach cancer as compared to the non-Hispanic White population, and
			 Asian/Pacific Islander women are 2.7 times as likely to die from the same
			 disease;
		Whereas American Indian/Alaska Native men were almost
			 twice as likely to have stomach and liver cancer as compared to non-Hispanic
			 White men;
		Whereas American Indian/Alaska Native women are 2.8 times
			 more likely to have, and almost twice as likely to die from liver cancer, as
			 compared to non-Hispanic White women;
		Whereas this year, cancer will claim the lives of more
			 than 250,000 women in the United States;
		Whereas breast cancer is by far the most commonly
			 diagnosed cancer in women;
		Whereas in the United States, it is estimated that 230,000
			 women will be diagnosed with breast cancer this year, and approximately 40,000
			 women will die from the disease;
		Whereas public awareness and educational campaigns on
			 cancer prevention, screening, and symptoms are held during the week of April
			 each year;
		Whereas April 15, 2013, through April 21, 2013, would be
			 an appropriate week to designate as National Minority Cancer Awareness Week;
			 and
		Whereas continued research and educational efforts can
			 help provide information to the public of methods of prevention and screening,
			 as well as about symptoms for early detection: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Minority Cancer Awareness Week; and
			(2)encourages the
			 people of the United States to observe the week with appropriate awareness and
			 educational activities.
			
